Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 04/19/2019 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1)The claim(s) 1 recite(s) “In a system comprised of a plurality of database tables, a computer-implemented method for maintaining dependency information among the database tables, the method comprising: determining a plurality of dependent objects, wherein a dependent object comprises all or part of a database table comprising the plurality of database tables; determining a frequency of access for each of the plurality of dependent objects; and in response to an access frequency of a dependent object exceeding a threshold, maintaining dependency information 
(Step 2A1-Judicial Exception?)The limitation of “determining a plurality of dependent objects, wherein a dependent object comprises all or part of a database table comprising the plurality of database tables; determining a frequency of access for each of the plurality of dependent objects; and in response to an access frequency of a dependent object exceeding a threshold, maintaining dependency information corresponding to the object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components or database. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manually performed, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, even applying mathematic or statistics to data, such as determining access frequency and storing access frequency information, it still directs toward data recognition, which is a metal process.  Accordingly, the claim recites an abstract idea.
Claims 2-19 are likewise rejected.

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention as recited in claims 9-14 are addressed to a system that can be interpreted as referring to lines of programming within a computer system, rather than referring to the system as a physical object comprising processor, wherein the processor executes instructions stored in non-transitory computer readable storage medium. Therefore, Examiner interprets the claimed system as a software system.
Accordingly, the claim recites no more than software, logic, or a data structure (i.e., an abstraction) and do not fall within any statutory category. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. 
The computer readable storage medium in the claims 15-20 can be a non-transitory computer readable storage medium as well as transitory computer readable storage medium, such as signal or “modulated data signal”.  Since applicant's disclosure indicates the medium can be both non-transitory computer readable storage medium as well as transitory computer readable storage mediums such as “a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device.” Examiner interprets this medium as "propagated signal" and/or “transmission media”, i.e. laser signals.  
Therefore, the claims are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefor not a composition of matter.
As such, the claims are not limited to statutory subject matter and are therefore non-statutory.
Claim Objections
Claims 10-14 are objected to because of the following informalities:  “The method of claim 9” should be “The system of claim 9”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20150309923 to Iwata et al. (hereinafter “Iwata”).
As to claim 1, Iwata teaches In a system comprised of a plurality of database tables, a computer-implemented method for maintaining dependency information among the database tables, the method comprising (par. 0161-0165, computer implemented method in a computer system comprising processor and non-transitory computer readable storage medium): 
determining a plurality of dependent objects (Fig. 6, 10-12,17, 20, par. 0081-0083, detect and update dependency relationship table for plurality of segments), wherein a dependent object comprises all or part of a database table comprising the plurality of database tables (Fig. 6, 10-12, 17, 20, plurality of tables); 
determining a frequency of access for each of the plurality of dependent objects (Fig. 6, 10-12,17, 20, par. 0020-0029, par. 0081-0083, The frequency table is a table in which an access frequency per time difference for each combination of high-load segments is recorded); and 
in response to an access frequency of a dependent object exceeding a threshold, maintaining dependency information corresponding to the object (par. 0096, detecting a combination of high-load segments having a ratio of the frequency exceeding a threshold value (for example, 50%) among the overall frequencies recorded for each time difference).
As to claim 2, Iwata teaches the method of claim 1, further comprising: ceasing to maintain dependency information for the dependent object in response to the access frequency for the dependent object falling below the threshold (par. 0070-0071, 0133, a high-load segment is a segment having the top number of accesses (for example, top three)… Accordingly, the evaluation of the group gp1 is that the ratio of occupying the entirety is over the threshold value, and thus a high frequency category is detected. Subsequently, the evaluation after group gp2, which is generated by shifting the group gp1, is omitted).

As to claim 3, Iwata teaches the method of claim 1, further comprising: maintaining a first copy of said dependency information in persistent storage and maintaining a second copy of said dependency information in main memory (Fig. 7, par. 0068, 0074, the read-ahead control processing is the processing for copying data of one segment from the HDD 31 to the SSD 30… The data transfer processing is the processing for transferring (copying) the data stored in the segment determined in S25 to the SSD 30).
As to claim 4, Iwata teaches the method of claim 1, further comprising: using the frequency of access for each of the plurality of dependent objects to determine a frequency of updating dependency information for each of the plurality of dependent objects (Fig. 6, 10-12,17, 20, par. 0081-0083, detect and update based on frequency of access).
As to claim 5, iwata teaches the method of claim 4, further comprising: assigning a fixed number of update frequencies to the plurality of dependent objects (par. 0126, assign a fix frequency such as 50%, or any number in accordance with a use environment).
As to claim 6, Iwata teaches the method of claim 4, wherein a frequency of updating dependency information for a dependent object is proportional to a frequency of access for the dependent object (Fig. 5, 6, par. 0061, i.e. The control unit provides an access counter table for each recording unit time, and changes the access counter table for each one recording unit time).
As to claim 7, Iwata teaches the method of claim 4, wherein a frequency of updating dependency information for dependent objects monotonically increases with a frequency of access for the dependent objects (Fig. 5, 6, par. 0061, i.e. The control unit provides an access counter table for each recording unit time, and changes the access counter table for each one recording unit time).
As to claim 8, Iwata teaches the method of claim 4, wherein a frequency of updating dependency information for a first dependent object with a frequency of access above a threshold is 
Regarding claim 9, 10, 11, 12, 13, 14, is essentially the same as claim 1, 5, 6, 7, 8, 3, respectively except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 15, 16, 17, 18, 19, 20, is essentially the same as claim 1, 2, 3, 4, 5, 6, respectively, except that it sets forth the claimed invention as a computer readable storage medium, rather than a method and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168